Case: 21-60569     Document: 00516421199          Page: 1    Date Filed: 08/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                         August 5, 2022
                                   No. 21-60569                          Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Maurice Dent,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                             USDC No. 3:19-CR-3


   Before Higginbotham, Haynes, and Wilson, Circuit Judges.
   Per Curiam:*
          Charged as a felon in possession of a firearm in violation of 18 U.S.C.
   §§ 922(g)(1) and 924(a)(2), Maurice Dent alleges that he was not timely tried




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60569        Document: 00516421199             Page: 2      Date Filed: 08/05/2022




                                        No. 21-60569


   within the 70-day window required by the Speedy Trial Act, 18 U.S.C.
   § 3161(c)(1). We agree. 1
           Under the Speedy Trial Act, a defendant must be brought to trial
   within 70 days of the latter of: the date the indictment was filed, or the date
   the defendant “appeared before a judicial officer of the court in which such
   charge is pending.” § 3161(c)(1). However, there are exceptions. Relevant
   here, § 3161(h)(1)(D) tolls the Act’s 70-day limitation for delay resulting
   from the filing and resolution of a pretrial motion, and § 3161(h)(3)(A) tolls
   the time for delay resulting from the unavailability of an essential witness. 2
           In this case, 31 days after his initial appearance on April 2, 2019, Dent
   filed a motion to continue his trial. This paused his speedy trial clock, leaving
   the Government 39 days to bring him to trial once the motion was resolved
   by the district court. See § 3161(h)(1)(D). Before the clock resumed ticking,
   the Government moved on July 31, 2019, to continue trial because an
   essential witness, Jackson police officer Reginald Craft, was unavailable due
   to his overseas military deployment. 3 See § 3161(h)(3). In its motion, the
   Government represented that Craft, whose “testimony [was] expected to
   place the defendant in possession of a firearm,” was “not scheduled to
   return . . . until sometime between December 2019 and January 2020.” The
   district court granted the Government’s motion on August 2, 2019. It
   ordered the Government to report “as expeditiously as possible about its


           1
              Dent also contends that his above-guidelines sentence is procedurally
   unreasonable. We do not reach this contention given our conclusion that Dent did not
   receive a speedy trial.
           2
              A witness may be considered “unavailable” if his location is known but his
   presence at trial cannot be secured by “due diligence.” § 3161(h)(3)(B); United States v.
   Burrell, 634 F.3d 284, 287 (5th Cir. 2011).
           3
            The parties dispute whether the witness was in fact “essential.” We need not
   answer this question, though, because Dent did not receive a speedy trial regardless.




                                              2
Case: 21-60569      Document: 00516421199           Page: 3   Date Filed: 08/05/2022




                                     No. 21-60569


   efforts to obtain the testimony of the essential witness,” and continued the
   matter “for an indeterminate time but not later than January, 2020.” The
   court found that “the period of delay shall be excluded in computing the time
   within which the trial of this matter commence in accordance with the
   Speedy Trial Act.”
           The district court held an evidentiary hearing on August 23, 2019.
   Though memorialized only with a minute entry on the docket, the court
   apparently received evidence, including testimony, regarding Craft’s
   deployment and resulting unavailability as a witness. On November 1, 2019,
   the Government notified the district court that its deployed witness had
   returned from overseas and was available for trial.          Nevertheless, on
   November 5, the district court entered another continuance order that
   detailed evidence adduced during the court’s August 23 hearing and (again)
   granted the Government’s July 31, 2019 motion. Without mentioning the
   November 1 notification that Craft was available to testify, the court repeated
   is August 2 finding “that an essential witness of the Government [was]
   unavailable” and again continued Dent’s trial “for an indeterminate time but
   not later than January, 2020.” The court’s November 5 order also repeated
   that “the period of delay shall be excluded in computing the time within
   which [Dent’s] trial . . . commence in accordance with the Speedy Trial
   Act.”
           On January 7, 2020, the district court set Dent’s trial for February 18,
   2020. On February 10, Dent filed a motion to dismiss, contending that the
   Government’s essential witness was not truly “essential,” such that the
   § 3161(h)(3)(A) exception to the Act’s 70-day time limit was inapplicable.
   Dent also argued that, regardless of whether the Government’s “essential”
   witness had tolled the clock, Dent had not been brought to trial within 70 days
   as required by the Act. Without elaboration, the district court denied Dent’s




                                          3
Case: 21-60569      Document: 00516421199            Page: 4   Date Filed: 08/05/2022




                                      No. 21-60569


   motion to dismiss, concluding that neither of Dent’s contentions were “a
   basis for a violation of [the right to a] speedy trial.”
          But Dent was correct. After the Government informed the district
   court on November 1, 2019, that its deployed witness was available for trial,
   Dent’s speedy trial clock began ticking again. By the time Dent moved to
   dismiss on February 10, 2019, 132 cumulative “untolled” days had passed—
   almost double the Act’s 70-day limit. A hundred of those elapsed after the
   Government informed the court that its “essential” witness was ready to
   appear. And neither the district court’s November 5 continuance order nor
   the Government offers authority to justify the district court’s purported
   exclusion of the days between November 5 and February 18 from Dent’s
   speedy trial timeline. If anything, the court’s November 5 order appears to
   have been entered in error given the Government’s November 1 notification
   that Craft was by then available. Setting aside the delay caused by Dent’s
   motion to continue, § 3161(h)(1)(D), and even assuming that the
   Government’s “essential” witness’s unavailability stopped the clock under
   § 3161(h)(3)(A), Dent was not provided a speedy trial under the Act.
          Accordingly, the district court erred by denying Dent’s motion to
   dismiss. We REVERSE Dent’s conviction, VACATE his sentence, and
   REMAND to the district court to determine whether the indictment should
   be dismissed with or without prejudice. See Burrell, 634 F.3d at 293; United
   States v. Stephens, 489 F.3d 647, 658 (5th Cir. 2007).




                                            4